Lacombe, J.,
(orally, after stating the facts as above.) Whether or not the penalty provided for in section 2900, Rev. St., is to be exacted from an importer is to be determined by a comparison of the value declared in the entry with the value found upon appraisement. Although articles may be dissimilar, and known by different trade nanies, still, if they belong to the same class, and are grouped together in the tariff acts as dutiable under their class name at the same rate, and are valued in the entry only at a lump sum for the entire importation, the penalty is not incurred unless the appraisement of the importation as a whole exceeds by 10 per cent, or more the value so declared on the entry. The case decided by Judge Shipman, and referred to on the argument (Schmeider v. Barney, 6 Fed. Rep. 150,) does not apply to the case at bar, because in that case the different varieties were apparently separately valued upon the amended entry, so that comparison of the declared value of each variety with the appraiser’s report was practicable. Verdict must be directed for the plaintiff.